Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 06/03/2022, with respect to the previous objection of claim 10 have been fully considered and are persuasive.  The previous objection of claim 10  has been withdrawn. 

Applicant's arguments filed 06/03/2022 regarding the previous objection of claim 19 have been fully considered but they are not persuasive. The previous objection of claim 19 was not addressed and still stands.

Applicant’s arguments, see pages 7-8 of applicant arguments/remarks, filed 06/03/2022, with respect to the previous 112 rejections of claims 2,6,14, and 20 have been fully considered and are persuasive.  The previous 112 rejections of claims 2,6,14, and 20 have been withdrawn. 

Applicant's arguments filed 06/03/2022 regarding the previous 112 rejections of claims 16-17 have been fully considered but they are not persuasive. The previous 112 rejections of claims 16-17 was not addressed and still stands.

Applicant's arguments filed 06/03/2022 regarding the arguments against prior art, Paulsen, have been fully considered but they are not persuasive. 

Applicant argues that Paulsen does not teach “applying a mask to the one or more nuclear magnetic resonance measurements, the standard kernel, or both, to generate masked data; inverting the masked data; and determining a distribution function using the inverted masked data, wherein the distribution function indicates a presence or absence of certain components of geological formation.” Applicant further argues that the filter disclosed by Paulsen is not the same as applying a mask.
The examiner respectfully disagrees. Paulsen teaches that the acquisition window/filter is used on acquired echo data and the data inside the window is equal to 1 and the data outside the window is equal to 0 [¶0090]. Paulsen further shows that the acquisition window/filter is used to zero areas located on the far sides of the echo shapes [See Figs. 13A-C and Figs. 14A-C]. This is equivalent to the disclosed “mask” in applicant’s specification, which states “Additionally or alternatively, a partial interpretation mask may exclude interpretation of certain areas of data (e.g., T1-T2 data points or diffusion-T2 data points) that are expected to be less likely to describe downhole materials of interest.” Therefore it is believed that Paulsen does in fact teach “applying a mask to the one or more nuclear magnetic resonance measurements, the standard kernel, or both, to generate masked data;” and further “inverting the masked data” [¶0058, ¶0060-0066, wherein inversion techniques are performed on the “desired NMR data” that is acquired. The “desired NMR data” includes the NMR echo data that is filtered/masked, see ¶0090, ¶0097 and abstract. See also rest of reference.]; and “determining a distribution function using the inverted masked data, wherein the distribution function indicates a presence or absence of certain components of geological formation” [¶0058, ¶0060-0066, wherein inversion techniques are performed on the “desired NMR data” that is acquired and determines distribution functions. The “desired NMR data” includes the NMR echo data that is filtered/masked, see ¶0090, ¶0097 and abstract. See also rest of reference.]. Please see below for full details. The grounds of the rejection have been changed, so the prosecution has been re-opened. 

Claim Objections
Claim 19 is objected to because of the following informalities:  typographical error. The claim discloses “the detector” and the examiner believes it should be “a detector”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, it is unclear if the term “data” in line 2 refers back to the “respective data” or “masked data” of claim 10.

Regarding claim 17, it is unclear if the term “data” in line 2 refers back to the “respective data” or “masked data” of claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulsen (US 2016/0109613).

Regarding claim 1, Paulsen teaches a method comprising: 
obtaining, using one or more downhole well-logging tools, one or more nuclear magnetic resonance measurements from a geological formation, wherein each of the one or more nuclear magnetic resonance measurements comprises a respective data [¶0052, wherein a receiver is used to acquire NMR signals. See also rest of reference which teaches echo data that is acquired.]; 
obtaining standard kernel based at least in part on a known sensitivity of the one or more nuclear magnetic resonance measurements [¶0061-0062, wherein the kernel has a known sensitivity to the decay rate. See also rest of reference.]; 
applying a mask to the one or more nuclear magnetic resonance measurements, the standard kernel, or both, to generate masked data [¶0090 and ¶0097, wherein the filter/acquisition window act as a mask, where allowed values are multiplied by 1 and values outside the filter/window are multiplied by zero. Therefore the data being multiplied by zero (filtered) is being masked. The filtering/masking is being done on the acquired echo data. See Figs. 13A-C and Figs. 14A-C, wherein the far sides of the echo shapes are equal to zero after the filter/acquisition window. See also rest of reference.]; 
inverting the masked data [¶0058, ¶0060-0066, wherein inversion techniques are performed on the “desired NMR data” that is acquired. The “desired NMR data” includes the NMR echo data that is filtered/masked, see ¶0090, ¶0097 and abstract. See also rest of reference.] ; and 
determining a distribution function using the inverted masked data, wherein the distribution function indicates a presence or absence of certain components of geological formation [¶0058, ¶0060-0066, wherein inversion techniques are performed on the “desired NMR data” that is acquired and determines distribution functions. The “desired NMR data” includes the NMR echo data that is filtered/masked, see ¶0090, ¶0097 and abstract. See also rest of reference.].

Regarding claim 2, Paulsen further teaches wherein the mask is chosen from a plurality of defined masks based at least in part on the respective data that exceeds a defined threshold [¶0076, wherein the windowing is a function that is variable and therefore there are plurality of defined masks, see ¶0090. The data is masked for data that is outside the window, i.e. is above a threshold. See also ¶0083, wherein the window length is chosen from different values. ¶0084, the filter is selected based on a measurement exceeding a value. Fig. 14B-C, wherein the filter/window is selected based on the spike in signal, the spike is signal is above the background signal threshold. See also ¶0075 and ¶0083, ¶0047, ¶0059-0060, ¶0097, wherein the response is based on fluids in the formation. ¶0098 and rest of reference.]. 

Regarding claim 3, Paulsen further teaches wherein the mask is referenced from memory of a computing device [Fig. 15, wherein the echo processing including filtering/windowing is done in memory 1502. Therefore, the filter/window is referenced from the memory. See also ¶0075 and ¶0083, ¶0047, ¶0059-0060, ¶0097, wherein the response is based on fluids in the formation. ¶0098 and rest of reference.].

Regarding claim 4, Paulsen further teaches wherein the mask is defined based at least in part on mathematical equations or a shape relating the one or more nuclear magnetic resonance 36WO 2018/217847PCT/US2018/034052 measurements to one another [¶0090, wherein the filter/acquisition window act as a mask, where allowed values are multiplied by 1 and values outside the filter/window are multiplied by zero, therefore is defined by equations. See also Fig. 14B-C, wherein the shape/peak of the echo signal is used to determine the mask/window. See also rest of reference.], wherein the mask is configured to exclude part of the one or more nuclear magnetic resonance measurements and part of the standard kernel [¶0090, wherein the filter/window is used to filter out certain echo signals. ¶0060, wherein once desired NMR echo data is obtained, an inversion process can be performed. ¶0061-0066, wherein the inversion process includes a kernel, therefore the NMR data is filtered/windowed from the kernel. See also rest of reference.].

Regarding claim 5, Paulsen further teaches wherein the one or more nuclear magnetic resonance measurements are obtained based at least in part on data acquisition parameters relating to the mask [¶0090, wherein the filter/acquisition window act as a mask, where allowed values are multiplied by 1 and values outside the filter/window are multiplied by zero, therefore being masked. ¶0083, wherein the window length is chosen from different values. ¶0084, the filter is selected based on a measurement exceeding a value. Fig. 14B-C, wherein the filter/window is selected based on the spike in signal, the spike is signal is above the background signal threshold. See also ¶0075 and ¶0083, ¶0047, ¶0059-0060, ¶0097, wherein the response is based on fluids in the formation. ¶0098 and rest of reference.].

Regarding claim 6, Paulsen further teaches wherein a kernel data is a modified kernel, wherein the modified kernel is based at least in part on a longitudinal magnetization within a detector section of the one or more downhole well-logging tools and the standard kernel. [¶0063, wherein the kernel can be extended to be based on the T1 relaxation time. See also rest of reference.].

Regarding claim 7, Paulsen further teaches wherein the mask is determined based at least in part on a known composition of the geological formation [¶0075 and ¶0083, wherein the filter is based on the expected response. ¶0047, ¶0059-0060, ¶0097, wherein the response is based on fluids in the formation. See also rest of reference.].

Regarding claim 8, Paulsen further teaches wherein the one or more nuclear magnetic resonance measurements comprise a two-dimensional nuclear magnetic resonance measurement of T1 and T2 [¶0059. See also rest of reference.].

Regarding claim 9, Paulsen further teaches wherein the one or more nuclear magnetic measurements are obtained from a moving one or more downhole well-logging tools [¶0042-0043, wherein logging-while-drilling is performed, therefore the tool are moving when data is acquired. See also rest of reference.].

Regarding claim 10, the same reasons for rejection as claim 1 also apply to claim 10. Claim 10 is merely the non-transitory machine-readable media version of method claim 1.

Regarding claim 11, Paulsen further teaches wherein the modified kernel of the one or more downhole well-logging tools relates to a moving well-logging tool [¶0042-0043, wherein logging-while-drilling is performed, therefore the tool are moving when data is acquired. See ¶0061-0062 and also rest of reference.].

Regarding claim 12, Paulsen further teaches wherein the one or more nuclear magnetic resonance measurements comprise a multi-dimensional nuclear magnetic resonance measurement comprising at least T1 and T2 [¶0059. See also rest of reference.].

Regarding claim 13, Paulsen further teaches wherein the one or more nuclear magnetic resonance measurements comprises a multi-dimensional nuclear magnetic resonance measurement comprising at least diffusion (D) and T2 [¶0059. See also rest of reference.].

Regarding claim 14, Paulsen further teaches wherein the mask corresponds to the respective data indicative of a presence of water, gas, oil, bitumen, or any combination thereof [¶0075 and ¶0083, wherein the filter is based on the expected response. ¶0047-0049, ¶0059-0060, ¶0097, wherein the response is based on fluids in the formation. Fluids such as water and hydrocarbons (i.e. oil). See also rest of reference.].

Regarding claim 16, Paulsen further teaches wherein the mask is chosen from a plurality of previously defined masks based at least in part on data that exceeds a defined threshold [¶0076, wherein the windowing is a function that is variable and therefore there are plurality of defined masks, see ¶0090. The data is masked for data that is outside the window, i.e. is above a threshold. See also ¶0083, wherein the window length is chosen from different values. ¶0084, the filter is selected based on a measurement exceeding a value. Fig. 14B-C, wherein the filter/window is selected based on the spike in signal, the spike is signal is above the background signal threshold. See also ¶0075 and ¶0083, ¶0047, ¶0059-0060, ¶0097, wherein the response is based on fluids in the formation. ¶0098 and rest of reference.].

Regarding claim 17, Paulsen further teaches wherein the mask is chosen based at least in part on data of the one or more nuclear magnetic resonance measurements that exceeds a defined threshold [¶0076, wherein the windowing is a function that is variable and therefore there are plurality of defined masks, see ¶0090. The data is masked for data that is outside the window, i.e. is above a threshold. See also ¶0083, wherein the window length is chosen from different values. ¶0084, the filter is selected based on a measurement exceeding a value. Fig. 14B-C, wherein the filter/window is selected based on the spike in signal, the spike is signal is above the background signal threshold. See also ¶0075 and ¶0083, ¶0047, ¶0059-0060, ¶0097, wherein the response is based on fluids in the formation. ¶0098 and rest of reference.].

Regarding claim 18, the same reasons for rejection as claim 1 also apply to claim 18. Claim 18 is merely the apparatus version of method claim 1.

Regarding claim 19, Paulsen further teaches wherein the kernel is also based at least in part on the profile of the longitudinal magnetization within a region of the detector of the downhole well- logging tool [¶0063, wherein the kernel can be extended to be based on the T1 relaxation time. See also rest of reference.].

Regarding claim 20, Paulsen further teaches wherein the mask is chosen based at least in part on the respective data of the one or more nuclear magnetic resonance measurements that exceeds a defined threshold [¶0076, wherein the windowing is a function that is variable and therefore there are plurality of defined masks, see ¶0090. The data is masked for data that is outside the window, i.e. is above a threshold. See also ¶0083, wherein the window length is chosen from different values. ¶0084, the filter is selected based on a measurement exceeding a value. Fig. 14B-C, wherein the filter/window is selected based on the spike in signal, the spike is signal is above the background signal threshold. See also ¶0075 and ¶0083, ¶0047, ¶0059-0060, ¶0097, wherein the response is based on fluids in the formation. ¶0098 and rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen, in view of Farivar-Mohseni (US 2016/0018489).

Regarding claim 15, Paulsen teaches the limitations of claim 10, which this claim depends from.
	Paulsen further teaches wherein the wherein the mask is selected [¶0076, wherein the windowing is a function that is variable and therefore there are plurality of defined masks, see ¶0090. The data is masked for data that is outside the window, i.e. is above a threshold. See also ¶0083, wherein the window length is chosen from different values. ¶0084, the filter is selected based on a measurement exceeding a value. Fig. 14B-C, wherein the filter/window is selected based on the spike in signal, the spike is signal is above the background signal threshold. See also ¶0075 and ¶0083, ¶0047, ¶0059-0060, ¶0097, wherein the response is based on fluids in the formation. ¶0098 and rest of reference.].
	However, Paulsen is silent in teaching wherein the mask is drawn by an operator.
	Farivar-Mohseni, which is also in the field of NMR, teaches wherein the mask is drawn by an operator [¶0072].
	It would have been obvious to  a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Paulsen with the teachings of Farivar-Mohseni because Paulsen teaches filtering out unwanted signals and Farivar-Mohseni teaches that it is known in the art for a user to select and manually draw a mask/filter to remove unwanted signals [Farivar-Moheseni - ¶0072], similar to removing signals in Paulsen.

Claims 1-14, 16-20  can also be rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 9,702,953), in view of previously cited Paulsen.

Regarding claim 1, Xiao teaches a method comprising: 
obtaining, one or more nuclear magnetic resonance measurements from a geological formation, wherein each of the one or more nuclear magnetic resonance measurements comprises a respective data [Fig. 15, see receivers RA and RX to acquire data from rock samples. See also rest of reference.];  
applying a mask to the one or more nuclear magnetic resonance measurements, the standard kernel, or both, to generate masked data [Fig. 3a-d, wherein k-space sampling masks are shown. The masks are applied to acquired NMR data. See also rest of reference.]; 
inverting the masked data [Col. 4, lines 43-67, wherein after k-space data is masked, the k-space data is reconstructed into an image and inverted (using inverse Laplace transform). See also Col. 2, lines 38-57 and rest of reference.] ; and 
determining a distribution function using the inverted masked data, wherein the distribution function indicates a presence or absence of certain components of geological formation [Col. 4, lines 43-67 and Col. 2, lines 38-57, wherein inversion techniques are performed to acquire T2 distributions. Col. 1, 16-27 and Col. 10, lines 1-15, wherein the T2 distributions are used to determine the oil saturation and gas volume. The  See also rest of reference.].
However, Xiao is silent in teaching using one or more downhole well-logging tools and obtaining standard kernel based at least in part on a known sensitivity of the one or more nuclear magnetic resonance measurements.
Paulsen, which is in the field of MRI, teaches using one or more downhole well-logging tools [¶0052, wherein a receiver is used to acquire NMR signals. See also rest of reference which teaches echo data that is acquired.] and obtaining standard kernel based at least in part on a known sensitivity of the one or more nuclear magnetic resonance measurements [¶0061-0062, wherein the kernel has a known sensitivity to the decay rate. See also rest of reference.]. Paulsen further teaches inverting the masked data [¶0058, ¶0060-0066, wherein inversion techniques are performed on the “desired NMR data” that is acquired. The “desired NMR data” includes the NMR echo data that is filtered/masked, see ¶0090, ¶0097 and abstract. See also rest of reference.] ; and determining a distribution function using the inverted masked data, wherein the distribution function indicates a presence or absence of certain components of geological formation [¶0058, ¶0060-0066, wherein inversion techniques are performed on the “desired NMR data” that is acquired and determines distribution functions. The “desired NMR data” includes the NMR echo data that is filtered/masked, see ¶0090, ¶0097 and abstract. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Xiao and Paulsen because Xiao and Paulsen are both in the field of NMR and because Xiao teaches making measurements of porous media similar to Paulsen and Paulsen teaches it is known to acquire NMR data while drilling (logging-while-drilling) [Paulsen - ¶0042-0043]. Therefore, it would have been obvious to try using logging-while-drilling in Xiao to obtain NMR measurements of porous media. 

Claims 2-9 are rejected for the same reasons as disclosed above.

Regarding claim 10, the same reasons for rejection as claim 1 also apply to claim 10. Claim 10 is merely the non-transitory machine-readable media version of method claim 1.

Claims 11-14 and 16-17 are rejected for the same reasons as disclosed above.

Regarding claim 18, the same reasons for rejection as claim 1 also apply to claim 18. Claim 18 is merely the apparatus version of method claim 1.

Claims 19-20 are rejected for the same reasons as disclosed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896